Appeal from an order of the Family *578Court, Kings County, entered June 28, 1973, which awarded custody of four of the parties’ children to the respondent mother and four other children of the parties to the appellant father. Order reversed, on the law, without costs, and matter remanded to the Family Court for further proceedings not inconsistent with the views herein set forth. While the Family Court has jurisdiction to determine proceedings initiated in that court by petition and order to show cause for determination of custody of minors, no such initiatory procedure was followed in this case. Further, custody was determined without affording either of the parties an opportunity to present evidence or to question, or be questioned by, the other party. Accordingly, we reverse and remand the matter to the Family Court for proceedings consistent with subdivision (b) of section '651 of the Family Court Act. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.